Citation Nr: 0907679	
Decision Date: 03/03/09    Archive Date: 03/12/09

DOCKET NO.  05-00 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure.

2.  Entitlement to service connection for disability due to 
claimed metal in the left hand.

3.  Entitlement to service connection for coronary artery 
disease, including as secondary to diabetes mellitus.

4.  Entitlement to service connection for hypertensive heart 
disease, including as secondary to diabetes mellitus.

5.  Entitlement to service connection for hypertension, 
including as secondary to diabetes mellitus.

6.  Entitlement to service connection for peripheral vascular 
disease, including as secondary to diabetes mellitus.

7.  Entitlement to service connection for peripheral 
neuropathy, including as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The veteran had active service from January 1966 to May 1969 
and U.S. Air Force Reserve service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  An RO hearing was held in March 2005.  Although 
the veteran requested a Travel Board hearing, he failed to 
report for this hearing in September 2008.  Thus, his Board 
hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's service personnel records do not show that 
his active service involved duty or visitation in Vietnam.

3.  The veteran's diabetes mellitus was not incurred in 
service or caused or aggravated by herbicide exposure.

4.  The veteran does not experience any current disability 
due to his claimed metal in the left hand which could be 
attributed to active service.

5.  The veteran's current coronary artery disease was not 
incurred in service or caused or aggravated by service-
connected disability.

6.  The veteran's current hypertensive heart disease was not 
incurred in service or caused or aggravated by service-
connected disability.

7.  The veteran's current hypertension was not incurred in 
service or caused or aggravated by service-connected 
disability.

8.  The veteran's current peripheral vascular disease was not 
incurred in service or caused or aggravated by service-
connected disability.

9.  The veteran does not experience any current disability 
due to peripheral neuropathy which could be attributed to 
active service, nor was peripheral neuropathy caused or 
aggravated by service-connected disability. 


CONCLUSIONS OF LAW

1.  Diabetes mellitus was not incurred in service, to include 
as due to herbicide exposure, nor may it be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1116, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2008).

2.  Metal in the left hand was not incurred in active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.303, 3.304 (2008). 

3.  Coronary artery disease was not incurred in service nor 
may it be so presumed; it was not caused or aggravated by a 
service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

4.  Hypertensive heart disease was not incurred in service 
nor may it be so presumed; it was not caused or aggravated by 
a service-connected disability.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

5.  Hypertension was not incurred in service nor may it be so 
presumed; it was not caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2008).

6.  Peripheral vascular disease was not incurred in service; 
it was not caused or aggravated by a service-connected 
disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 
(2008).

7.  Peripheral neuropathy was not incurred in service; it was 
not caused or aggravated by a service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In letters dated in October 2002 and in February 2003, VA 
notified the veteran of the information and evidence needed 
to substantiate and complete his claims, including what part 
of that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the veteran to 
submit medical evidence relating his claimed disabilities to 
active service and noted other types of evidence the veteran 
could submit in support of his claims.  The veteran also was 
informed of when and where to send the evidence.  After 
consideration of the contents of these letters, the Board 
finds that VA has satisfied substantially the requirement 
that the veteran be advised to submit any additional 
information in support of his claims.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  Here, because the veteran's secondary 
service connection claims for are being denied in this 
decision, any question as to the appropriate disability 
rating or effective date is moot and there can be no failure 
to notify the veteran.  See Dingess, 19 Vet. App. at 473.  
There has been no prejudice to the appellant, and any defect 
in the timing or content of the notices has not affected the 
fairness of the adjudication.  See Mayfield, 444 F.3d 
at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board; as noted in the Introduction, the 
veteran failed to report for his Travel Board hearing 
scheduled for September 2008.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file.  

The veteran has asserted that he had temporary duty (TDY) for 
1 day in Vietnam during active service.  In response to a 
request for records corroborating this assertion, in 
September 2005 and in May 2006, the National Personnel 
Records Center (NPRC) in St. Louis, Missouri, notified VA 
that it was unable to identify any relevant records based on 
the information provided by the veteran.  In September 2006, 
the RO sent the veteran and his service representative a 
letter asking for further details concerning his alleged 1-
day TDY; there is no record of a response.

The RO also attempted to obtain the veteran's active service 
pay records to determine whether he had received combat pay 
or hazardous duty pay while in Vietnam on TDY.  In response 
to a request for the veteran's pay records, Defense Finance 
and Accounting Service (DFAS) notified VA in January 2007 
that it was unable to find the Master Military Pay Account 
(MMPA) for the veteran.  In May 2008, DFAS notified VA that 
no pay records for the veteran were found.  Later in May 
2008, the RO sent the veteran a letter asking him to provide 
any relevant active service pay records in his possession.  
When he did not respond, the RO formally determined that the 
veteran's military pay records were unavailable.

It appears that some of the veteran's service treatment 
records from his period of active service may have been lost.  
In response to a request for the veteran's complete service 
treatment records, NPRC notified VA in January 2003 that, 
following an extensive and thorough search, it was unable to 
locate the requested records and concluded either that the 
records did not exist, NPRC did not have them, or that 
further efforts to attempt to obtain them would be futile.  
In cases where the veteran's service medical records (or 
other pertinent records, for that matter) are unavailable 
through no fault of the claimant, there is a heightened 
obligation to assist the claimant in the development of his 
or her case.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  
VA must also provide an explanation to the appellant 
regarding VA's inability to obtain his or her service medical 
records.  Dixon v. Derwinski, 3 Vet. App. 261 (1992). The 
Court also has held that VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile.  Hayre v. West, 188 F.3d 1327 (Fed. Cir. 
1999); see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

As will be explained below, there is no evidence that the 
veteran has qualifying in-country service in Vietnam such 
that his in-service herbicide exposure can be presumed.  
There also is no medical evidence that the veteran's current 
coronary artery disease, hypertensive heart disease, 
hypertension, or peripheral vascular disease could be related 
to active service.  Finally, there is no evidence that the 
veteran experiences any current disability due to peripheral 
neuropathy which could be related to active service.  Thus, 
examinations are not required.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 
20 Vet. App. 79 (2006).  In summary, the Board finds that VA 
has done everything reasonably possible to notify and to 
assist the veteran and no further action is necessary to meet 
the requirements of the VCAA.

The veteran contends that he incurred diabetes mellitus as 
secondary to in-service herbicide exposure while on 1-day TDY 
in Vietnam during active service in Thailand.  He also 
contends that he got metal imbedded in his left hand during 
his 1-day TDY.  Finally, he contends that he incurred 
coronary artery disease, hypertensive heart disease, 
hypertension, peripheral vascular disease, and peripheral 
neuropathy during active service, each including as due to 
diabetes mellitus.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Certain chronic diseases, including diabetes mellitus, 
cardiovascular-renal disease, (including hypertension and 
organic heart disease), and endocarditis (including all forms 
of valvular heart disease) are presumed to have been incurred 
in service if manifest to a compensable degree within one 
year of discharge from service.  38 U.S.C.A. §§ 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309(a).

VA regulations provide that a veteran who had active 
military, naval, or air service in the Republic of Vietnam 
during the Vietnam Era shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service.  See 38 C.F.R. 
§ 3.307(a)(6)(iii).  In such circumstances, service 
connection may be granted on a presumptive basis for the 
diseases listed in 38 C.F.R. § 3.309(e).  Diabetes mellitus 
is among the diseases listed in § 3.309 for which presumptive 
service connection is available based on in-service herbicide 
exposure.

The Secretary of Veterans Affairs also has determined that 
there is no positive association between exposure to 
herbicides and any other condition for which he has not 
specifically determined a presumption of service connection 
is warranted.  See Diseases Not Associated with Exposure to 
Certain Herbicide Agents, 67 Fed. Reg. 42,600 (June 24, 
2002).  Notwithstanding the foregoing, the United States 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725,  2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of direct causation.  See Combee v. Brown, 34 F.3d 
1039 (Fed. Cir. 1994).  The rationale employed in Combee also 
applies to claims based on exposure to Agent Orange.  See 
Brock v. Brown, 10 Vet. App. 155 (1997).

Secondary service connection shall be awarded when a 
disability "is proximately due to or the result of a 
service-connected disease or injury."  38 C.F.R. § 3.310(a). 
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Libertine v. Brown, 9 Vet. App. 521, 522 (1996); see also 
Reiber v. Brown, 7 Vet. App. 513, 515-16 (1995); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc).  For valid 
secondary service connection claims, there must be 
(1) evidence of a current disability; (2) evidence of a 
service-connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 to 
implement Allen v. Principi, 7 Vet. App. 439 (1995), which 
addressed the subject of the granting of service connection 
for the aggravation of a nonservice-connected condition by a 
service-connected condition.  See 71 Fed. Reg. 52,744-47 
(Sept. 7, 2006).  The amended 38 C.F.R. § 3.310(b) clearly 
institutes additional evidentiary requirements and hurdles 
which must be satisfied before aggravation may be conceded 
and service connection granted.  Ultimately, it is the 
veteran's responsibility to support his or her claim by 
providing evidence of the baseline level of severity; it is 
not enough merely that an examiner concludes that there is 
"aggravation."  See 71 Fed. Reg. 52,745 (Sept. 7, 2006).  
Consideration should be given to the requirements of the 
revised § 3.310.  Additionally, for claims filed prior to the 
effective date of the revised § 3.310 (October 10, 2006), 
consideration should be given as to whether this change in 
law may be given retroactive effect or whether the old law 
(i.e., the Allen decision itself) is for application.  See 
generally Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.

A review of the veteran's service treatment records indicates 
that a copy of his enlistment physical examination was not 
available for review.  He was treated on an outpatient basis 
in December 1967 for right flank pain at the 355th U.S. Air 
Force Dispensary, Takhli Royal Thailand Air Force Base, 
Thailand.  He was not treated for any of his claimed 
disabilities during active service, to include as secondary 
to herbicide exposure.  At his separation physical 
examination in April 1969, the veteran denied any relevant 
medical history.  Clinical evaluation was normal except for 
enucleated tonsils bilaterally.  The veteran's urinalysis was 
negative for albumin and sugar.  His blood pressure was 
128/70.  

A review of the veteran's service treatment records from his 
U.S. Air Force Reserve service indicates that he denied any 
relevant medical history on periodic physical examinations in 
May 1970, December 1971, September 1974, December 1975, 
October 1976, October 1977, October 1978, March and October 
1979, October 1980, August 1981, and October 1985.  Clinical 
evaluation in December 1971 was normal.  The veteran's 
urinalysis was negative for albumin and sugar.  His blood 
pressure was 122/72.  He denied any family history of 
diabetes.  On periodic physical examination in October 1973, 
clinical evaluation was unchanged except for blood pressure 
of 128/72.  In October 1977, clinical evaluation was 
unchanged except for blood pressure of 124/80.  In August 
1981, clinical evaluation was unchanged except for mild 
obstructive pulmonary disease.  The veteran's blood pressure 
was 130/80.  In October 1985, clinical evaluation was 
unchanged.  The veteran's blood pressure was 130/90.  
Electrocardiograms (EKG's) in July 1978 and in October 1985 
also were within normal limits.

The veteran's service personnel records show that his awards 
included the Vietnam Service Medal and the Republic of 
Vietnam Campaign Medal.  His military occupational specialty 
(MOS) was air frame repairman.  

The post-service medical evidence shows that, in a September 
2004 letter, Lyn Berutti, D.O., stated that the veteran had 
been her patient since February 2000.  "He is (in my 
opinion) totally disabled from working and is unable to 
engage in substantial gainful activity for at least the next 
twelve months."  The veteran's diagnoses included triple 
vessel coronary artery disease, uncontrolled diabetes 
mellitus, hypertension, peripheral vascular disease, and 
hypertensive heart disease.  The veteran "does suffer from 
quite a bit of pain in his feet and lower extremities when on 
his feet."  Private outpatient treatment records from Dr. 
Berutti dated between 2003 and 2005 show treatment for 
diabetes mellitus and hypertension.  

In an October 2004 letter, the veteran described his claimed 
in-service herbicide exposure.  He stated that, while on 
active service in Thakli, Thailand, in October 1967, he had 
been assigned to "the Tank Farm" which involved repairs to 
fuel and chemical storage tanks mounted on aircraft.  "They 
had Agent Orange still in them."  After repairing these 
tanks, "I was covered in Agent Orange."  The veteran stated 
that he and others in his unit were asked to go on 
"cannonball runs" to retrieve parts for aircraft 
maintenance and repair.  On one of these "cannonball runs," 
the veteran stated that he was flown to Da Nang, Vietnam, to 
pick up an aircraft part.  The veteran stated that, after 
returning to Thakli, Thailand, from Da Nang, "I discovered I 
had imbedded some metal in my left hand.  This has never 
bothered me until about two years ago, and it only bothers me 
then when the weather is cold."

In a January 2005 letter, T.R.S. stated that he had served 
with the veteran in Thakli, Thailand, in 1967 and 1968.  
T.R.S. recalled that the veteran was asked to make a 
"cannonball run" to Da Nang, Vietnam, while they were 
serving together in Thailand.

The Board finds that the preponderance of the evidence is 
against the veteran's claim of service connection for 
diabetes mellitus, to include as secondary to herbicide 
exposure.  Initially, the Board notes that the Veteran lacks 
qualifying in-country service in Vietnam such that his in-
service herbicide exposure cannot be presumed and his 
diabetes mellitus could not be related to active service on a 
presumptive service connection basis.  See 38 C.F.R. 
§§ 3.307, 3.309.  As noted, the veteran contends that he was 
exposed to Agent Orange on a 1-day TDY to Da Nang, Vietnam, 
while on active service in Thakli, Thailand.  The Board 
acknowledges that the Veteran's DD Form 214 shows that he was 
awarded the Vietnam Service Medal and the Republic of Vietnam 
Campaign Medal.  The veteran's available service treatment 
records also show that he was treated on an outpatient basis 
in Thakli, Thailand, in December 1967.  Such service does not 
meet the regulatory definition of "service in Vietnam" 
found in 38 C.F.R. § 3.307(a)(6)(iii) and upheld by the 
Federal Circuit in Haas, however.  See Haas v. Peake, 525 
F.3d. 1168 (Fed.Cir.2008) cert. denied --- U.S. ----, 77 
U.S.L.W. 3267 (Jan. 21, 2009). (finding VA's definition of 
"service in Vietnam" as requiring in-country service in 
Vietnam a permissible regulatory interpretation); see also 
38 C.F.R. § 3.307(a)(6)(iii) (2008).  This regulation 
(38 C.F.R. § 3.307(a)(6)(iii)) provides that service in the 
Republic of Vietnam "includes service in the waters offshore 
. . . if the conditions of service involved duty or 
visitation in the Republic of Vietnam."  Id. (emphasis 
added).  There is no objective evidence that the conditions 
of the Veteran's honorable active service in Thailand 
"involved duty or visitation in the Republic of Vietnam."  
NPRC also was unable to corroborate the veteran's claimed 1-
day TDY in Vietnam.  

Although the veteran has been treated for diabetes mellitus 
since his separation from service, there is no evidence that 
he was treated for diabetes mellitus during active service or 
within the first post-service year.  Thus, the regulations 
concerning presumptive service connection for chronic 
diseases also are inapplicable.  See 38 C.F.R. §§ 3.307, 
3.309.   The veteran repeatedly denied any history of 
diabetes mellitus on multiple physical examinations conducted 
during his U.S. Air Force Reserve service.  Finally, none of 
the veteran's post-service treating physicians have related 
his current diabetes mellitus to active service or any 
incident of such service, including his claimed herbicide 
exposure.  

It appears that the veteran first was treated for diabetes 
mellitus in 2003, or more than 34 years after his service 
separation in 1969.  With respect to negative evidence, the 
fact that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
is significant.  See Maxson v. West, 12 Vet. App. 453, 459 
(1999), affirmed sub nom. Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (holding that it was proper to consider 
the veteran's entire medical history, including a lengthy 
period of absence of complaints).  In summary, absent 
qualifying in-country service in Vietnam, and without medical 
evidence, to include a nexus opinion, relating the veteran's 
current diabetes mellitus to active service, the Board finds 
that service connection for diabetes mellitus, including as 
secondary to herbicide exposure, is not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claim of service connection for 
disability due to claimed metal in the left hand.  It appears 
that the veteran is asserting that a metal fragment was 
lodged in his left hand during his 1-day TDY in Da Nang, 
Vietnam; however, as noted above, there is no evidence that 
the veteran's active service involved duty or visitation in 
Vietnam.  The veteran's service treatment records also do not 
show that he complained of or was treated for a left hand 
injury due to an imbedded metal fragment at any time during 
his active or Reserve service.  It appears instead that he 
first complained of disability due to claimed metal in the 
left hand in October 2004, or more than 35 years after his 
service separation in May 1969.  See Maxson, 230 F.3d 
at 1333.  The veteran conceded, however, in his October 2004 
letter that the claimed metal fragment imbedded in his left 
hand had not bothered him prior to 2002 and only bothered him 
now during cold weather.  There also is no objective evidence 
that the veteran currently experiences any disability as a 
result of claimed metal in the left hand.  In the absence of 
an evidence corroborating that the veteran suffered an injury 
in service in which metal was retained in the left hand and 
in the absence of any complaints or treatment for over 35 
years after service, the Board finds the veteran's 
allegations not to be credible.  Thus, service connection is 
not warranted.

The Board also finds that the preponderance of the evidence 
is against the veteran's claims of service connection for 
coronary artery disease, hypertensive heart disease, 
hypertension, peripheral vascular disease, and peripheral 
neuropathy, each including as secondary to diabetes mellitus.  
There is no objective medical evidence that the veteran was 
diagnosed as having coronary artery disease, hypertensive 
heart disease, hypertension, peripheral vascular disease, 
and/or peripheral neuropathy at any time during his active or 
Reserve service, including as secondary to diabetes mellitus.  
The only evidence in support of these claims consists of 
outpatient treatment records dated between 2003 and 2005 and 
a September 2004 letter from Dr. Berutti in which she listed 
diabetes mellitus, coronary artery disease, peripheral 
vascular disease, and hypertensive heart disease as among the 
veteran's current diagnoses.  The outpatient treatment 
records from Dr. Berutti only show treatment for diabetes 
mellitus and hypertension.  The Board notes that there is no 
evidence that the veteran experiences current disability due 
to peripheral neuropathy which could be attributed to active 
service, including as secondary to diabetes mellitus.  See 
Rabideau, 2 Vet. App. at 144, and Brammer, 3 Vet. App. 
at 225.  

More importantly, none of the veteran's post-service treating 
physicians have related any of these diseases to active 
service, including as secondary to diabetes mellitus.  
Although there is evidence of current disability due to 
coronary artery disease, hypertensive heart disease, 
hypertension, and peripheral vascular disease, absent 
evidence of a service-connected disability and medical 
evidence establishing a nexus between the service-connected 
disability and these current disabilities, the veteran has 
not presented valid secondary service connection claims.  See 
Wallin, 11 Vet. App. at 512.  In summary, absent medical 
evidence, to include a nexus opinion, relating the veteran's 
coronary artery disease, hypertensive heart disease, 
hypertension, peripheral vascular disease, and/or peripheral 
neuropathy to active service, and without evidence relating 
any of these diseases to the veteran's current diabetes 
mellitus, the Board finds that service connection for 
coronary artery disease, hypertensive heart disease, 
hypertension, peripheral vascular disease, and peripheral 
neuropathy, each including as secondary to diabetes mellitus, 
is not warranted.

Additional evidence in support of the veteran's service 
connection claims is his own lay assertions and March 2005 RO 
hearing testimony.  As a lay person, however, the veteran is 
not competent to opine on medical matters such as the 
etiology of medical disorders.  The record does not show, nor 
does the veteran contend, that he has specialized education, 
training, or experience that would qualify him to provide an 
opinion on this matter.  Accordingly, the veteran's lay 
statements are entitled to no probative value.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  

As the preponderance of the evidence is against the veteran's 
claims, the benefit-of- the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. 
App 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, 
including as secondary to herbicide exposure, is denied.

Entitlement to service connection for disability due to 
claimed metal in the left hand is denied.

Entitlement to service connection for coronary artery 
disease, hypertensive heart disease, hypertension, peripheral 
vascular disease, and peripheral neuropathy, each including 
as secondary to diabetes mellitus, is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


